Case 2:18-cv-00621-DBB-JCB Document 190 Filed 07/21/21 PageID.10750 Page 1 of 10




                            IN THE UNITED STATES DISTRICT COURT

                                         DISTRICT OF UTAH


      BRIAN SMITH and MICHAEL ILARDO,                         MEMORANDUM DECISION
      individually and on behalf of all others                    AND ORDER
      similarly situated,

                     Plaintiffs,
                                                            Case No. 2:18-cv-00621-DBB-JCB
      v.

      LIFEVANTAGE CORPORATION, a
      Delaware corporation; and DARREN
      JENSEN, an individual,                                   District Judge David Barlow

                     Defendants.                           Magistrate Judge Jared C. Bennett


            Defendant LifeVantage Corporation (“LifeVantage”) moved for leave to amend its

  Answer to assert a counterclaim for breach of contract (“Motion”). 1 For the reasons explained

  below, the court grants the Motion.

                                            BACKGROUND

            LifeVantage is a company that sells nutritional products. Plaintiffs Brian Smith (“Mr.

  Smith”) and Michael Ilardo (“Mr. Ilardo”) (collectively, “Plaintiffs”) alleged that after enrolling

  as distributors of LifeVantage products, they purchased products to sell. Plaintiffs claim that

  they found it difficult to sell the product and could only make money, if at all, recruiting

  others to be distributors for LifeVantage. In fact, Plaintiffs aver that they lost money—Mr.

  Smith more than $1,000 and Mr. Ilardo more than $7,000 as LifeVantage distributors.


  1
      ECF No. 157.
Case 2:18-cv-00621-DBB-JCB Document 190 Filed 07/21/21 PageID.10751 Page 2 of 10




             In January 2018, Plaintiffs filed suit against LifeVantage for violations of Section

  10(b) of the Securities Exchange Act and Rule 10b-5, 17 C.F.R. § 240.10b-5. 2 Plaintiffs allege

  that LifeVantage’s multi-level marketing business operates as a fraudulent pyramid scheme

  resulting in financial losses for them and a class of 200,000 distributors.

             LifeVantage denied the allegations in its Answer and now seeks to amend to assert a

  counterclaim against Mr. Ilardo for breach of the Distributor Agreement. Specifically,

  LifeVantage contends that Mr. Ilardo breached the Distributor Agreement by: (1) improperly

  recruiting LifeVantage Distributors to another network marketing venture; (2) failing to keep

  records of sales that he completed with LifeVantage customers; and (3) misrepresenting the

  curative effects of LifeVantage products. 3 LifeVantage contends it was not aware of the facts

  related to the breach until Mr. Ilardo’s April 16, 2021 deposition. Two weeks later, on April

  30, 2021—four months after the December 23, 2020 deadline to amend pleadings 4—Life

  Vantage sought leave to amend. Plaintiffs oppose the motion, arguing it is “untimely, futile,

  and advanced for an improper purpose.” 5

                                                LEGAL STANDARD

             Once a scheduling order’s deadline for amending the pleadings has passed, a movant

  must demonstrate that “good cause” exists to modify the scheduling order under Fed. R. Civ. P.



  2
      ECF No. 108 at 93-103 of 111. Plaintiffs’ other causes of action have been dismissed. ECF No. 150.

  3   ECF No. 157-1 at 71 of 118.

  4
   ECF No. 130 at 1 of 3 (providing that motions to amend pleadings must be filed “28 days after Order on motion to
  dismiss the Second Amended Complaint”); ECF No. 150 (Mem. Dec. & Order on Defs.’ Mot. to Dismiss dated
  Nov. 25, 2020).

  5
      ECF No. 160 at 1 of 9.


                                                            2
Case 2:18-cv-00621-DBB-JCB Document 190 Filed 07/21/21 PageID.10752 Page 3 of 10




  16(b). To establish “good cause,” the moving party must establish that the deadline in the

  scheduling order could not have been met with diligence. Colorado Visionary Acad. v.

  Medtronic, Inc., 194 F.R.D. 684, 687 (D. Colo. 2000).

             If the movant satisfies Rule 16(b)’s good cause standard, it must then satisfy Fed. R. Civ.

  P. 15. Under Rule 15(a), the court “should freely give leave [to amend] when justice so

  requires.” Fed. R. Civ. P. 15(a)(2). Whether to provide a party leave to amend its pleadings “is

  within the discretion of the trial court.” Minter v. Prime Equip. Co., 451 F.3d 1196, 1204 (10th

  Cir. 2006) (quotations and citation omitted). Despite Rule 15’s liberal standard, the court may

  deny leave to amend where there is a “showing of undue delay, undue prejudice to the opposing

  party, bad faith or dilatory motive, failure to cure deficiencies by amendments previously

  allowed, or futility of amendment.” Bylin v. Billings, 568 F.3d 1224, 1229 (10th Cir. 2009)

  (quotations and citation omitted). As shown below, LifeVantage meets the requirements of Rule

  16 and Rule 15 respectively.

                                                ANALYSIS

  I.         Rule 16

             LifeVantage argues that good cause exists to modify the scheduling order’s deadline to

  assert a counterclaim against Mr. Ilardo because LifeVantage did not have knowledge of the

  alleged breach of contract claim until the receipt of over 7,500 pages of documents on March 12

  and March 16, 2021, and until LifeVantage deposed Mr. Ilardo on April 16, 2021. 6 “Rule 16’s

  good cause requirement may be satisfied, for example, if a plaintiff learns new information




  6
      ECF No. 157 at 2-3 of 7.


                                                      3
Case 2:18-cv-00621-DBB-JCB Document 190 Filed 07/21/21 PageID.10753 Page 4 of 10




  through discovery . . . .” Gorsuch, Ltd., B.C. v. Wells Fargo Nat’l Bank Ass’n, 771 F.3d 1230,

  1240 (10th Cir. 2014). Thus, LifeVantage argues, the proposed amendment satisfies the good

  cause standard set forth in Rule 16.

             However, Plaintiffs argue that LifeVantage was aware of the facts supporting the breach

  of contract counterclaim much earlier than the March 2021 receipt of discovery documents and

  the April 2021 deposition, and, therefore, LifeVantage could have met the December 23, 2020

  amendment deadline. Specifically, Plaintiffs rely on Mr. Ilardo’s response to Interrogatory #11,

  which asked Mr. Ilardo to “[s]tate all facts in detail and specificity regarding [Mr. Ilardo’s]

  efforts to market, promote, and sell LifeVantage Product,” including the dates, times, product

  amounts, sale prices, discounts included, money received, and customers involved in those

  efforts. 7 In response, Mr. Ilardo stated, among other things, that he “cannot reasonably be

  expected to provide the precise dates and other details of ‘all such efforts’ he engaged in years

  ago.” 8 Mr. Illardo’s complaint about what he perceived to be an unreasonable discovery request

  is not the equivalent of an admission or statement that he failed to retain information required by

  the Distributor Agreement. Accordingly, this interrogatory response is not enough to put

  LifeVantage on notice of his purported breach for purposes of Rule 16 as to retaining receipts.

             However, even if Mr. Ilardo’s interrogatory response put LifeVantage on sufficient notice

  of his failure to retain receipts, Plaintiffs have failed to show how other grounds for breach––i.e.,

  customer solicitation and improper representations about LifeVantage’s products––were




  7
      ECF No. 160 at 4 of 9.

  8
      Id.


                                                     4
Case 2:18-cv-00621-DBB-JCB Document 190 Filed 07/21/21 PageID.10754 Page 5 of 10




  previously known in time to meet the December 2020 amendment deadline. Because the

  information giving rise to the counterclaim was not acquired until after the deadline to amend

  pleadings expired, LifeVantage could not have met the deadline despite diligent effort.

  Accordingly, good cause exists for leave to amend under Rule 16.

  II.    Rule 15
         The proposed amended answer satisfies Fed. R. Civ. P. 15. Rule 15 provides that, “[t]he

  court should freely give leave [to amend] when justice so requires.” Fed. R. Civ. P. 15(a)(2).

  Indeed, “[r]efusing leave to amend is generally only justified upon a showing of undue delay,

  undue prejudice to the opposing party, bad faith or dilatory motive, failure to cure deficiencies

  by amendments previously allowed, or futility of amendment.” Bylin, 568 F.3d at 1229

  (quotations and citation omitted). Plaintiffs argue that the court should deny LifeVantage’s

  motion for undue delay, futility, bad faith, and undue prejudice. The court will address these

  arguments below.

         A.      Undue Delay
         In opposing LifeVantage’s motion for leave to amend, Plaintiffs argue that LifeVantage’s

  motion was untimely, such that the court should refuse leave to amend. In the Rule 16 analysis

  above, the court determined that LifeVantage could not have, with diligent effort, met the

  deadline to amend the pleadings. Therefore, the court also finds no undue delay under Rule 15.

         B.      Futility

         A court may deny a motion to amend as futile if the proposed amendment would not

  withstand a motion to dismiss or if it fails to state a claim upon which relief may be granted.

  Ketchum v. Cruz, 961 F.2d 916, 920 (10th Cir. 1992). To determine whether a proposed

  amendment is futile, the court must analyze the proposed amendment as if it were before the
                                                   5
Case 2:18-cv-00621-DBB-JCB Document 190 Filed 07/21/21 PageID.10755 Page 6 of 10




  court on a motion to dismiss pursuant to Fed. R. Civ. P. 12(b)(6). Sheldon v. Vermonty, 204

  F.R.D. 679, 682 (D. Kan. 2001). “To survive a motion to dismiss [under Fed. R. Civ. P.

  12(b)(6)], a complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to

  relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell

  Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)). Plausibility, in the context of a motion to

  dismiss, constitutes facts that allow “the court to draw the reasonable inference that the

  defendant is liable for the misconduct alleged.” Id. When determining plausibility, the court

  accepts all well-pleaded allegations in the complaint as true and views those allegations in the

  light most favorable to the nonmoving party. Stidham v. Peace Officer Standards Training, 265

  F.3d 1144, 1149 (10th Cir. 2001).

             Plaintiffs assert that LifeVantage’s motion to amend is futile because LifeVantage failed

  to state claim for breach of contract. Under Utah law, a plaintiff must allege “(1) [the existence

  of] a contract, (2) performance by the party seeking recovery, (3) breach of the contract by the

  other party, and (4) damages.” CounselNow, LLC v. Deluxe Small Bus. Sales Inc., 430 F. Supp.

  3d 1247, 1254 (D. Utah 2019) (alteration in original). Here, Plaintiffs claim that the deficiency of

  the damages element creates futility. Accordingly, the court analyzes the sufficiency of that

  element only and assumes the other contract elements are sufficiently pled.

             Plaintiffs posit that LifeVantage’s breach of contract claim is futile because LifeVantage

  failed to allege damages. 9 As Plaintiffs contend, LifeVantage has offered only a boilerplate,




  9
      ECF No. 160 at 6-7 of 9.


                                                      6
Case 2:18-cv-00621-DBB-JCB Document 190 Filed 07/21/21 PageID.10756 Page 7 of 10




  “conclusory recitation” of damages suffered and relief sought. 10 In response, LifeVantage

  articulates three arguments to support its counterclaim as not futile. 11 First, LifeVantage states

  that, because LifeVantage is pleading only general damages, it need assert only a general

  allegation of damages. 12 Second, LifeVantage argues that, per the terms of the Distributor

  Agreement, Mr. Ilardo “has already agreed that LifeVantage would suffer damages upon a

  breach.” 13 Finally, LifeVantage contends that, even if LifeVantage were required to allege

  general damages with specificity, LifeVantage could “easily” explain how it was injured. 14

  Because the court finds the first reason persuasive, only it is discussed summarily below.

              The standard for pleading general damages is lenient; the Supreme Court has held that

  “[g]eneral damages . . . need not be alleged in detail and require no proof.” F.A.A. v. Cooper, 566

  U.S. 284, 295-96 (2012) (quotations and citation omitted). Although special damages are subject

  to a heightened pleading standard, 15 general damages are subject to the standard set forth in

  Twombly and Iqbal. See, e.g., Eagle Air Med Corp. v. Sentinel Air Med. All., LLC, No. 2:16-CV-

  176-TC-EJF, 2018 WL 566835, at *4 (D. Utah Jan. 25, 2018) (analyzing the plaintiff’s pleading

  for general damages under the standard set forth in Iqbal and Twombly). “[T]he Twombly/Iqbal

  standard is ‘a middle ground between heightened fact pleading . . . and allowing complaints that




  10
       Id. at 6 of 9.

  11
       ECF No. 161 at 6-8 of 10.

  12
       Id. at 7 of 10.

  13
       Id.
  14
       Id.

  15   Fed. R. Civ. P. 9(g) (“If an item of special damage is claimed, it must be specifically stated.”).

                                                                7
Case 2:18-cv-00621-DBB-JCB Document 190 Filed 07/21/21 PageID.10757 Page 8 of 10




  are no more than labels and conclusions or a formulaic recitation of the elements of a cause of

  action . . . .’” Khalik v. United Air Lines, 671 F.3d 1188, 1191 (10th Cir. 2012) (quoting Robbins

  v. Oklahoma, 519 F.3d 1242, 1247 (10th Cir. 2008)). The Twombly/Iqbal standard applies to an

  amended pleading the same as it does to an original pleading. See, e.g., Newsom v. Ottawa Cnty.

  Bd. Of Com’ers, 511 F. App’x 718, 719 (10th Cir. 2013) (applying Twombly and Iqbal to a

  plaintiff’s amended complaint). Thus, in amending its answer and asserting a counterclaim for

  general damages, LifeVantage’s amended pleading “must contain sufficient factual matter,

  accepted as true, to ‘state a claim to relief that is plausible on its face.’” Iqbal, 556 U.S. at 678

  (quoting Twombly, 550 U.S. at 570). Under this standard, the court must look at the factual

  allegations within the counterclaim and determine if they plausibly give rise to damages. This is

  true even if the counterclaimant resorts to a boilerplate statement of damages.

             LifeVantage’s counterclaim states sufficient facts to plausibly show that it suffered

  damages. LifeVantage’s counterclaim states that, before terminating his relationship with

  LifeVantage, Mr. Ilardo solicited LifeVantage’s customers and distributors to leave LifeVantage

  and work with Mr. Ilardo at another multilevel marketing venture. 16 This alleged conduct could

  plausibly cause LifeVantage to suffer damages because, if true, Mr. Ilardo took distributors and

  customers whose departure would decrease LifeVantage’s revenues and put LifeVantage at a

  competitive disadvantage. Thus, LifeVantage has sufficiently pled damages for purposes of

  stating a claim for breach of contract. 17


  16
       ECF No. 161 at 6 of 10.

  17Additionally, LifeVantage’s counterclaim alleges that Mr. Ilardo made “representations about LifeVantage’s
  products that contravened the requirements set out in the Distributor Agreement.” Id. Specifically, LifeVantage
  alleges that Mr. Ilardo “misrepresent[ed] the ability of LifeVantage products to prevent, mitigate and cure diseases.”


                                                            8
Case 2:18-cv-00621-DBB-JCB Document 190 Filed 07/21/21 PageID.10758 Page 9 of 10




             C.       Bad Faith

             Plaintiffs argue that LifeVantage’s counterclaim is “an effort to intimidate Mr. Ilardo and

  chill his participation.” 18 Although Plaintiffs do not state a legal standard for this argument, the

  court assumes that Plaintiffs’ argument asserts bad faith within the parameters of Rule 15. Bylin,

  568 F.3d at 1229.

             This argument is unpersuasive. “Bad faith with regard to a Rule 15 motion can be

  inferred if the proposed amendment directly contradicts allegations made in the original

  pleading, such that the original and amended factual accounts cannot be reconciled.” Two Moms

  & a Toy, LLC v. Int’l Playthings, LLC, No. 10-CV-02271-PAB-BNB, 2011 WL 5593178, at *3

  (D. Colo. Nov. 17, 2011) (citing Ayon v. Gourley, 185 F.3d 873, 1999 WL 516088, at *3 (10th

  Cir. 1999) (unpublished table decision)). “Bad faith may also be inferred if a party seeks leave to

  amend for an improper purpose,” such as circumventing discovery. Id. (citing Ayon, 185 F.3d

  873, 1999 WL 516088, at *3).

             Applying this standard to the facts, Plaintiffs do not allege that LifeVantage’s

  counterclaim for breach of contract directly contradicts LifeVantage’s original answer.

  Moreover, Plaintiffs do not allege that LifeVantage asserts its counterclaim to circumvent

  discovery. Plaintiffs have failed to show that LifeVantage’s primary purpose in filing its

  counterclaim is for a purpose that is outside the contractual rights that LifeVantage has against



  ECF No. 157-1 at 71 of 118; see also id. at 90 of 118 (describing LifeVantage’s objective to “promote the good
  reputation and established brands of LifeVantage and its products,” as “consistent with the public interest,” “to
  ensure that the presentation of each aspect of LifeVantage is fair, truthful, substantiated and complies with the vast
  and complex legal requirements of federal, state and other applicable local laws”). Assuming the facts alleged are
  true, Mr. Ilardo’s misrepresentations also plausibly injured LifeVantage’s reputation.

  18
       ECF No. 160 at 7 of 9.


                                                             9
Case 2:18-cv-00621-DBB-JCB Document 190 Filed 07/21/21 PageID.10759 Page 10 of 10




   Mr. Ilardo. To hold otherwise would be to deprive LifeVantage of the contractual rights it enjoys

   in its contract with Mr. Ilardo. Accordingly, LifeVantage’s counterclaim does not fail because of

   bad faith.

              D.       Undue Prejudice

              Finally, Plaintiffs oppose LifeVantage’s motion for leave to amend its answer on the

   grounds that LifeVantage’s motion is “unfairly prejud[icial] to Plaintiffs and [a] waste [of]

   judicial resources.” 19 The court disagrees. Plaintiffs merely recite that LifeVantage’s motion is

   “unfairly prejudicial” but do not assert any supporting argument or facts. This is not enough, and

   the court does not see how allowing LifeVantage to seek vindication of its contractual rights at

   this stage of discovery will be sufficiently prejudicial to overcome Rule 15’s liberal amendment

   standard.

                                                  ORDER

              For the foregoing reasons, LifeVantage’s Motion for Leave to Amend its Answer to

   Assert Counterclaims 20 is GRANTED. LifeVantage shall file the amended answer and

   counterclaims within 7 days of the date of this Order.

              DATED July 21, 2021.

                                                   BY THE COURT:




                                                   JARED C. BENNETT
                                                   United States Magistrate Judge


   19
        ECF No. 160 at 7 of 9.

   20
        ECF No. 157.


                                                     10
